Exhibit 2.1 AGREEMENT FOR PURCHASE AND SALE between CALLON PETROLEUM COMPANY and CALLON PETROLEUM OPERATING COMPANY AS SELLER, And INDIGO MINERALS LLC, AS BUYER Dated December 10, 2007 TABLE OF CONTENTS Page ARTICLE I. Assets 1 Section 1.01 Agreement to Sell and Purchase 1 Section 1.02 Assets 1 Section 1.03 Excluded Assets 3 ARTICLE II. Purchase Price 4 Section 2.01 Purchase Price 4 Section 2.02 Deposit 4 ARTICLE III. Effective Date 4 Section 3.01 Ownership of Assets 4 ARTICLE IV. Pre-Closing Review andSpecial Warranty 4 Section 4.01 Pre-Closing Examination Period 4 Section 4.02 Special Warranty of Title 5 ARTICLE V. Representations and Warranties of Seller 5 Section 5.01 Existence 5 Section 5.02 Legal Power 5 Section 5.03 Execution 5 Section 5.04 No Brokers 5 Section 5.05 Bankruptcy 6 Section 5.06 Suits 6 Section 5.07 Taxes 6 Section 5.08 No Consents Required 6 Section 5.09 Basic Documents 6 Section 5.10 Participating Minerals 6 Section 5.11 Net Revenue Information Correct 7 Section 5.12 Compliance with Laws 7 Section 5.13 Make-Up Rights 7 Section 5.14 Title to Assets 7 Section 5.15 Plugging and Abandonment of Wells; NORM 7 ARTICLE VI. Representations and Warranties of Buyer 7 Section 6.01 Existence 7 Section 6.02 Legal Power 7 Section 6.03 Execution 8 Section 6.04 Brokers 8 Section 6.05 Bankruptcy 8 Section 6.06 Suits 8 Section 6.07 Knowledgeable Buyer 8 Section 6.08 Funds 8 Section 6.09 Reliance; Independent Investigation 8 i ARTICLE VII. Operation of the Assets 9 Section 7.01 Operation of the Assets Prior to Closing 9 ARTICLE VIII. Conditions to Obligations of Seller 9 Section 8.01 Representations 9 Section 8.02 Performance 9 Section 8.03 Pending Matters 9 Section 8.04 Purchase Price 9 Section 8.05 Execution and Delivery of Closing Documents 9 ARTICLE IX. Conditions to Obligations of Buyer 9 Section 9.01 Representations 10 Section 9.02 Performance 10 Section 9.03 Pending Matters 10 Section 9.04 Execution and Delivery of Closing Documents 10 Section 9.05 Prior Recording 10 ARTICLE X. Closing 10 Section 10.01 Time and Place of Closing 10 Section 10.02 Adjustments to Purchase Price at Closing. 10 Section 10.03 Pre Closing Allocations/Statement. 11 Section 10.04 Post Closing Adjustments to Purchase Price. 11 Section 10.05 Transfer Taxes 12 Section 10.06 Ad Valorem and Similar Taxes 12 Section 10.07 Actions of Seller at Closing 12 Section 10.08 Actions of Buyer at Closing 13 Section 10.09 Further Cooperation 13 Section 10.10 Confidentiality Agreement 14 Section 10.11 Documents and Geophysical/Geological Data 14 Section 10.12 Imbalance Adjustments 14 ARTICLE XI. Termination 15 Section 11.01 Right of Termination 15 Section 11.02 Effect of Termination 15 ARTICLE XII. Assumption and Indemnification 16 Section 12.01 Indemnification by Buyer 16 ARTICLE XIII. Limitations on Representations and Warranties 16 Section 13.01 Disclaimers of Representations and Warranties 16 Section 13.02 Asbestos and NORM 17 Section 13.03 Plugging and Abandonment 18 Section 13.04 Survival 18 Section 13.05 Casualty Loss. 19 ARTICLE XIV. Dispute Resolution 19 Section 14.01 General 19 Section 14.02 Senior Management 19 Section 14.03 Binding Arbitration 20 ii ARTICLE XV. Miscellaneous 21 Section 15.01 Names 21 Section 15.02 Taxes and Expenses 21 Section 15.03 Entire Agreement 21 Section 15.04 Waiver 21 Section 15.05 Publicity 22 Section 15.06 Construction 22 Section 15.07 No Third-Party Beneficiaries 22 Section 15.08 Assignment 22 Section 15.09 Governing Law 22 Section 15.10 Process and Responsibility 22 Section 15.11 Notices 23 Section 15.12 Severability 23 Section 15.13 Time of the Essence 23 Section 15.14 Counterpart Execution 24 Section 15.15 Joint and Several Liability 24 iii Exhibits Exhibit A Scott Paper Minerals Exhibit B Royalty Funds Exhibit C Schedule of Leases Exhibit D Pacific Oil and Gas Properties Exhibit E Callon Currently Producing Wells Exhibit F Royalty, Energy, Drilling and Income Funds Exhibit G Contracts Exhibit H ARMCO Escrow Accounts Exhibit 4.02 Sample Assignment, Royalty Deed and Mineral Deeds Exhibit 5.06 Claims Exhibit 5.10 Participating Minerals Exhibit 5.11 Net Revenue Information Exhibit 10.07(b) Letters in Lieu Exhibit 10.07(e) Transition Services Agreement iv AGREEMENT FOR PURCHASE AND SALE This Agreement for Purchase and Sale (this “Agreement”) ismade and entered into this 10th day of December, 2007, by and among CALLON PETROLEUM COMPANY, a Delaware corporation, and CALLON PETROLEUM OPERATING COMPANY, a Delaware corporation, (collectively referred hereinafter to as “Seller”) and INDIGO MINERALS LLC, a Delaware limited liability company (“Buyer”).Seller and Buyer are collectively referred to herein as the “Parties,” and Seller and Buyer are sometimes referred to as a “Party.” WITNESSETH: WHEREAS, Seller is willing to sell to Buyer, and Buyer is willing to purchase from Seller, the Assets (as hereinafter defined), all upon the terms and conditions hereinafter set forth; NOW, THEREFORE, in consideration of the mutual benefits derived and to be derived from this Agreement by each Party, Seller and Buyer hereby agree as follows: ARTICLE I. Assets Section 1.01 Agreement to Sell and Purchase.Subject to and in accordance with the terms and conditions of this Agreement, Buyer agrees to purchase the Assets from Seller, and Seller agrees to sell the Assets to Buyer Section 1.02Assets.Except as excluded pursuant to Section 1.03, the term “Assets” shall mean: (a)All of Seller’s rights, title and interest in and to the interests described on
